DETAILED ACTION
In Applicant’s Response filed 12/16/21, Applicant has cancelled claims 1-3. Currently, claims 4-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of the invention of Group II, drawn to claims 4-20 in the reply filed on 12/16/21 is acknowledged.
Claims 1-3 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/16/21.

Claim Objections
Claims 4-5, 7, 12 and 18 are objected to because of the following informalities which require appropriate correction:
In claim 4 line 2: “said spring” should be “said splint”.
In claim 4 line 6: “said frame” should be “said semi-rigid flexible frame”.
In claim 4 line 8: “said semi-rigid frame” should be “said semi-rigid flexible frame”.
In claim 4 line 11: “the frame” should be “said semi-rigid flexible frame”.

In claim 7 lines 15-16: “towards proximal surface” should be “towards a proximal surface”.
In claim 12 line 2: “the proximal surface” should be amended to recite “the proximal surface of the frame” for improved clarity.
In claim 18 line 1: “the hinged flap” should be “the flap”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 19-20 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Specifically, Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claim 19 positively recites part of the human body in Animals – Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987). Therefore, for at least this reason, claim 19 has been rejected under 35 USC 101. It is suggested that the claim be amended to recite that  “…said adjustable forefoot strap… is configured to extend under the user’s foot and across the front of the user’s toes” in order to overcome this rejection.
Claim 20 depends from rejected claim 19 and, therefore, contains the same deficiencies as claim 19.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 7 recites the limitation "the distal surface of said splint" in line 15.  There is insufficient antecedent basis for this limitation in the claim. It is suggested that the claim be amended to recite “the distal surface of said frame” or “a distal surface of said splint”.
Claim 19 is rejected under 35 U.S.C. 112(b) because the claim includes limitations that are directed to structure that is defined by areas of the human body or method steps defined by movement of the human body (see claim rejection under 35 USC 101) both of which are subject to changes based on differences in human anatomy from one individual to the next. Thus, the language of the claims does not specifically point out and distinctly claim the subject matter.
Claims 8-20 each depend directly or indirectly from a rejected claim and, therefore, contain the same deficiencies as the claims from which they depend.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 4-6 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Chang et al (US 2008/0294082).
With respect to claim 4, Chang discloses a method of treating plantar fasciitis (discloses use of a dorsal splint to treat plantar fasciitis – para [0002]; see also para [0069-0072]), comprising:
providing a splint (splint 100; it is inherent that the splint is “provided” in order to be available for use), said split (100) comprising
a semi-rigid flexible frame (splint member 110 which is “substantially rigid” and includes a “flexible” edge overmold 138 – para [0075]; fig 1A) having a proximal surface (upper portion 112 – fig 1A) and a distal surface (lower portion 124; fig 1A), and a bend that spans between the proximal and distal surfaces (as shown in fig 1A the member 110 is curved such that it bends between portions 112 and 124); wherein said frame is configured to be applied along an anterior side of a user’s foot and lower leg (shown in fig 4A);
a tightening strap anchored to said frame (proximal strap 170 shown in fig 1E anchored to member 110 by passing the strap through slots 134 in the member 110 as shown in fig 1E) and configured to allow the user to tighten the splint (para [0112]); and

the user’s foot (member 160 forms a loop that the distal portion of the foot is placed within – para [0106]; it is inherent that at least part of the loop of the member 160 fits under foot when the foot is “placed within” the loop);
applying the splint to a user’s lower leg (as shown i.e. in fig 4A) by wrapping said soft housing around a dorsal side of the foot (member 160 forms a loop that the distal portion of the foot is placed within – para [0106]; it is inherent that at least part of the loop of the member 160 fits around the top of the foot when the foot is “placed within” the loop; see also para [0111] which discusses tightening along the dorsal surface of the foot) to anchor the frame to a user’s leg (as shown in fig 4A);
applying a proximal surface of the splint to a user’s leg (as shown in fig 4A); and
adjusting the splint by pulling said tightening strap after said splint is applied to the
user’s leg (para [0111-0112]);
wherein said adjusting allows the user to achieve tailored flexion as the splint stretches the user’s plantar fascia (para [0070-0073]).
	With respect to claim 5, Chang discloses the invention as claimed (see rejection of claim 4) and also discloses that the tightening strap (170) has a first end configured to anchor to the proximal surface of the frame (as shown in fig 1E; end of strap 170 shown in the left side of the device in fig 1E) and a second end (end of strap 170 shown on right side of the device in fig 1E), the splint configured such that pulling the second end tightens the splint (pulling the end of 
	With respect to claim 6, Chang discloses the invention as claimed (see rejection of claim 5) and also discloses that the tightening strap (170) forms a pulley having a first section, second section and a fold between the first and second sections (as identified in the annotated figure below).

ANNOTATED FIG 1E of Chang et al (US 2008/0294082)

    PNG
    media_image1.png
    468
    529
    media_image1.png
    Greyscale


Double Patenting
NON-STATUTORY DOUBLE PATENTING
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which 
Claims 4-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 11-15, 17, 21 and 22 of U.S. Patent No. 8409123 (hereinafter the ‘123 patent). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims would have been obvious over Patent No. 8409123 to one having ordinary skill in the art at the time of the invention. 
Specifically, claims 4-20 of the present application differ from claims 1-7, 11-15, 17, 21 and 22 of the ‘123 Patent insofar as the claims are drawn to a method of treating plantar fasciitis through use of splint comprising the same structural elements as the splint recited in claims 1-7, 11-15, 17, 21 and 22 of the ‘123 Patent. Thus, claims 4-20 of the present application are unpatentable over the ‘123 Patent because with respect to the method steps claimed, to the extent that the apparatus recited in the ‘123 Patent meets the structural limitations of the apparatus, as claimed, it is obvious that it will also perform the method steps as claimed. Furthermore, it has been held that where products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01(I). 

The device recited in claim 5 of the present application is identical to the device recited in claim 6 of the ‘123 patent;  the device recited in claim 6 is identical to the device recited in claim 7 of the ‘123 patent - thus the method of claims 5-6 is considered to be obvious in view of the device recited in the claims of the ‘123 Patent.
In the present case, the device recited in method claim 7 of the present application is identical to the device recited in claim 1 of the ‘123 patent. Since the device of the ‘123 Patent is the same as the device for carrying out the method recited in claim 7 of the present application, it is obvious that the device will perform the claimed process and, therefore, the method claimed is considered to be obvious in view of the device recited in the claims of the ‘123 Patent.
The device recited in claim 8 of the present application is identical to the device recited in claim 2 of the ‘123 patent;  the device recited in claim 9 is identical to the device recited in claim 3 of the ‘123 patent; the device recited in claim 10 is identical to the device recited in claim 4 of the ‘123 patent; the device recited in claim 11 is identical to the device recited in claim 5 of the ‘123 patent; the device recited in claim 12 is identical to the device recited in claim 6 of the ‘123 patent; the device recited in claim 13 is identical to the device recited in 

Claims 4-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 7-9, 11-12, 14-17, 22 and 23 of U.S. Patent No. 10406013 (hereinafter the ‘013 patent). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims would have been obvious over Patent No. 10406013 to one having ordinary skill in the art at the time of the invention. 
Specifically, claims 4-20 of the present application differ from claims 1-3, 7-9, 11-12, 14-17, 22 and 23 of the ‘013 Patent insofar as the claims are drawn to a method of treating plantar fasciitis through use of splint comprising the same structural elements as the splint recited in claims 1-3, 7-9, 11-12, 14-17, 22 and 23 of the ‘013 Patent. Thus, claims 4-20 of the present application are unpatentable over the ‘013 Patent because with respect to the method steps claimed, to the extent that the apparatus recited in the ‘013 Patent meets the structural 
In the present case, the device recited in method claim 4 of the present application is identical to the device recited in claims 1 and 9 of the ‘013 patent. Since the device of the ‘013 Patent is the same as the device for carrying out the method recited in claim 4 of the present application, it is obvious that the device will perform the claimed process and, therefore, the method claimed is considered to be obvious in view of the device recited in the claims of the ‘013 Patent.
The device recited in claim 5 of the present application is identical to the device recited in claim 2 of the ‘013 patent;  the device recited in claim 6 is identical to the device recited in claim 3 of the ‘013 patent - thus the method of claims 5-6 is considered to be obvious in view of the device recited in the claims of the ‘013 Patent.
In the present case, the device recited in method claim 7 of the present application is identical to the device recited in claim 1 of the ‘013 patent. Since the device of the ‘013 Patent is the same as the device for carrying out the method recited in claim 7 of the present application, it is obvious that the device will perform the claimed process and, therefore, the method claimed is considered to be obvious in view of the device recited in the claims of the ‘013 Patent.


Allowable Subject Matter
Claims 7-20 are free of art but are still subject to the objections, Double-Patenting rejections, 101 rejections, and/or 112 rejections above.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAITLIN A CARREIRO/Primary Examiner, Art Unit 3786